Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Evelyn R. Sinkler appeals the district court’s order granting summary judgment in favor of the Appellee on Sinkler’s claims regarding a disability income rider to her life insurance policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sinkler v. Conseco Life Ins. Co., No. 1:12-cv-00642-CMH-JFA (E.D.Va. Apr. 12, 2013). We also deny as moot the Appellee’s motion to dismiss the appeal as prematurely filed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.